DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4 and 19-35 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: secure boot circuitry configured to… in claim 1, authentication circuitry configured to authenticate…in claim 1, decryption circuitry configured to…in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “secure boot circuitry configured to…”, “authentication circuitry configured to authenticate…” and “decryption circuitry configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 24 recites the limitation "at least one of the one or more security keys" in line 1. However, claim 1 recites “one or more security keys” in line 8 and line16, respectively. It is unclear which security keys the limitation refers to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, 21, 22, 24, 28, 30, 31, 32,33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr1) (US Patent No. 7415594 B2) in view of Carpenter et al. (hereinafter Carpenter) (US 20080250129 A1), and further in view of Giordano et al. (hereinafter Giordano) (US 20090205050 A1).
As to claim 1, Doerr teaches an apparatus, comprising: 
a multiprocessor fabric [FIG. 1: MMAP 10], wherein the multiprocessor fabric includes a plurality of processors and communication circuitry that provides multiple communication paths between elements of the multiprocessor fabric [col. 4, lines 36-37: “the system may include a plurality of processors and a plurality of dynamically configurable communication elements.”]; 
secure boot circuitry configured to: 
receive configuration information for the multiprocessor fabric [col. 10, line 46-49: connection schemes], wherein the configuration information specifies disabling of a set of the communication paths [col. 20, line 35: “a pathway may be destroyed when it is no longer required…”]; 
based on the configuration information, configure the multiprocessor fabric to disable the set of communication paths [col. 20, lines 35-38: destroying pathway].
wherein, after the configuration, the multiprocessor fabric is configured to execute a software code , while operating according to the configuration [col. 12, lines 11-17: “various embodiments of the MMAP may offer an advantageous environment for executing useful algorithms…”];
Doerr does not teach authenticating a source of the received configuration information based on one or more security keys; authentication circuitry configured to authenticate, based on one or more security keys, a source of a source of code to be executed by the multiprocessor fabric; and  in response to an authentication failure indicated by the authentication circuitry, perform a tamper response operation.
Carpenter teaches authenticating a source of the configuration information based on one or more security keys [0045: “at block 515, the binding module 189 may authenticate the received configuration data. In one embodiment, the detection module 305 may process the configuration data to determine its source or other identification data. For example, the detection module 305 may process a configuration cycle packet to determine if its originates from a source that matches data retrieved from an approved source list stored in memory.”]
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of authenticating the received configuration data as suggested in Carpenter into Doerr to verify the authenticity of the configuration’s origin. One having ordinary skill in the art would have been motivated to make such modification to improve security of the system.
 Giordano teaches authenticate a source of a source of code to be executed by the multiprocessor fabric based on one or more security keys [0052: “Code to be executed in secure mode may be authenticated prior to execution to insure the user is authorized to perform the requested operations…to perform authentication the microprocessor may have one or more public keys of authorized users stored in read only memory. The public key may be used to authenticate the digitally signed code.”]; and  in response to an authentication failure indicated by the authentication circuitry, perform a tamper response operation [0052: “If the authentication fails, the processor may return to the open mode of operation.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of authenticating the software code prior to being executed as suggested in Giordano into Doerr to verify the integrity and the authenticity of the configuration’s origin. One having ordinary skill in the art would have been motivated to make such modification to improve security of the system.
As to claim 20, Giordano teaches wherein the tamper response operation renders the multiprocessor fabric non-functional [0052: “If the authentication fails, the processor may return to the open mode of operation.”].
As to claim 21, Giordano teaches wherein the tamper response operation is programmable using non-volatile register bits [0038].
As to claim 22, Giordano teaches wherein the tamper response operation is triggered based on signature mis-match and wherein compared signatures are hashes generated based on a sequence of data blocks [0052: “Code to be executed in secure mode may be authenticated prior to execution to insure the user is authorized to perform the requested operations…to perform authentication the microprocessor may have one or more public keys of authorized users stored in read only memory. The public key may be used to authenticate the digitally signed code.”].
As to claim 24, Giordano further teaches wherein at least one of the one or more security keys is stored in fused-based non-volatile storage of the apparatus [0052: “…to perform authentication the microprocessor may have one or more public keys of authorized users stored in read only memory.”].
As to claims 28, 30, 31, 32 and 33, they relate to method claims comprising the same subject matters claimed in claims 1, 20, 21, 22 and 24. Therefore, they are rejected under the same reasons applied to claims 1, 20, 21, 22 and 24.
Claims 4, 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Carpenter et al. (hereinafter Carpenter) (US 20080250129 A1) and Giordano et al. (hereinafter Giordano) (US 20090205050 A1), and further in view of Smith2 (US PG Pub. No. 20040117519 A1).
As to claims 4 and 26, Doerr in view of Carpenter and Giordano does not teach wherein the encrypted configuration information is received in response to a hardware reset.
Smith teaches a configuration of communication paths is performed during a boot process of multiprocessor fabric [0062: upon initialization, the communication paths are configured.]
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing configuration during boot process as suggested in Smith into Doerr in view of Carpenter and Giordano to provide an alternative configuring timing to Doerr such that compensates the implementation of configuration in Doerr's teaching.
As to claim 35, it relates to method claim comprising the same subject matter claimed in claim 4. Therefore, it is rejected under the same reasons applied to claim 4.

Claims 19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Carpenter et al. (hereinafter Carpenter) (US 20080250129 A1) and Giordano et al. (hereinafter Giordano) (US 20090205050 A1), and further in view of Sprunk (US 8356314 B2).
As to claim 19, Doerr in view of Carpenter and Giordano does not teach wherein the tamper response operation removes protected code from an internal memory of the apparatus.
Sprunk teaches deleting object from memory in response to failure of the authentication [col. 10, lines 19-21: “Alternatively, the object is removed from memory 228 and discarded when either the authorization or authentication checks fail.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deleting content in the memory as suggested in Sprunk into Doerr in view of Carpenter and Giordano to increase the security of the system.
As to claim 29, it relates to method claim comprising the same subject matter claimed in claim 19. Therefore, it is rejected under the same reasons applied to claim 19.

Claims 25 and 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Carpenter et al. (hereinafter Carpenter) (US 20080250129 A1) and Giordano et al. (hereinafter Giordano) (US 20090205050 A1), and further in view of Master et al. (hereinafter Master3) (US Patent No. 8825073 B2) and Saroiu et al. (hereinafter Saroiu4) (US 20110320823 A1).
As to claim 25, Doerr in view of Carpenter and Giordano does not teach the apparatus of claim 1, further comprising: decryption circuitry configured to: decryption circuitry configured to: decrypt encrypted configuration information to generate the configuration information; and decrypt encrypted program code for at least a portion of a software application.
Master teaches a configuration which is obtained from an encrypted and authenticated code [col. 12, lines 36-38: matrices 150 is configured to decrypt silverware module and verify its validity, wherein the silver module is referred as a configuration information]. 
Saroiu teaches decrypting encrypted program code for a software application [0021: “in this case, the TPM then releases the key needed to decrypt the OS image. Once decrypted, the OS image is loaded to finish the secure boot process.”]
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of decrypting the configuration and program code as suggested in Master and Saroiu into Doerr in view of Carpenter and Giordano to increase the security of the configuration and program code.
As to claim 34, it relates to method claim comprising the same subject matter claimed in claim 25. Therefore, it is rejected under the same reasons applied to claim 25.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Carpenter et al. (hereinafter Carpenter) (US 20080250129 A1) and Giordano et al. (hereinafter Giordano) (US 20090205050 A1), and further in view Hatakeyama5 (US 20060179302 A1).
As to claim 27, Doerr in view of Carpenter and Giordano does not teach the apparatus of claim 1, further comprising: one or more storage elements configured to store instructions that specify a secure boot sequence that begins automatically in response to a hardware reset, wherein the secure boot sequence includes the authentication and the configuration.
Hatakeyama teaches a storage device storing an instruction for secure booting [0029: “At action 200, the processor 102 receives a power-on reset, which launches the boot-up sequence. At action 202, the processor 102 preferably reads the encrypted boot code from the boot ROM 110 into the local memory 104. As the decryption unit 112 is preferably hardware-implemented, the decryption unit 112 is preferably operable to decrypt the encrypted boot code within the local memory 104. The decryption process itself may verify the boot code (action 206), or additional steps may be taken to achieve such verification.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing secure boot as suggested in Hatakeyama into Doerr in view Carpenter and Giordano to increase the security of the system by eliminating unintended tampering.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Doerr was cited in the IDS filed on 09/09/2020.
        2 Smith was cited in the IDS filed on 09/09/2020.
        3 Master was cited in the IDS filed on 09/09/2020.
        4 Saroiu was cited as a prior art in the last office action mailed on 10/27/2021.
        5 Hatakeyama was cited as a prior art in the last office action mailed on 10/27/2021.